DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim(s) 1, 3-8, 10-15 and 17-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and 3-7 of U.S. Patent No. 10838637. Although the claims at issue are not identical, they are not patentably distinct from each other.

Present application 17/036,866
Patent 10838637
1. A memory system comprising: a memory controller; an interface for communication between the memory controller and a host; and a decoder coupled to the interface, the decoder configured to perform operations comprising: decoding an encoded message from the host to obtain a decoded message, the decoded message comprising a request to write to a command register of the memory controller, and the decoded message further comprising a message attribute; prior to providing the decoded message to the memory controller for executing the request to write to the command register: inspecting the decoded message to determine 


3. The hardware memory package of claim 2, wherein the hardware memory package is a non-volatile dual in-line memory module (NVDIMM). 
4. The memory system of claim 1, wherein the advertised status indicates whether the operation in progress for the memory controller.
4. The hardware memory package of claim 1, wherein the advertised status indicates whether the operation in progress for the memory controller. 
5. The memory system of claim 1, wherein the set of attributes are defined by a Joint Electron Device Engineering Council (JEDEC) Byte Addressable Energy Backed Interface (BAEBI) family of standards.
5. The hardware memory package of claim 1, wherein the set of attributes are defined by a Joint Electron Device Engineering Council (JEDEC) Byte Addressable Energy Backed Interface (BAEBI) family of standards.

6. The hardware memory package of claim 1, wherein the attribute is an address. 
7. The memory system of claim 6, wherein the address is a page designator.
7. The hardware memory package of claim 6, wherein the address is a page designator



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shirogane (US 20050240738 A1): discloses a storage system wherein when a target area is locked for reading or for writing, the storage system returns a BUSY message indicating that a write request cannot be processed to a host.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J CHOI whose telephone number is (571)270-0605. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED RUTZ can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/CHARLES J CHOI/Examiner, Art Unit 2133